Title: To George Washington from Nicholas Cooke, 11 December 1775
From: Cooke, Nicholas
To: Washington, George

 

Sir
Providence Decemr 11th 1775

I do myself the Honor to address this Letter to you by Mr Penet, and another French Gentleman who arrived here last Night in Capt. Rhodes from Cape Francois, who was dispatched some Time since from this Place for Powder. Mr Penet comes extremely well recommended to our Committee for providing Powder from a Merchant of Character at the Cape. He hath Proposals to make for supplying the United Colonies with Arms and warlike Stores. I am informed that the other Gentleman is a Person of some Consequence. I beg Leave to introduce them to your Excellency, and to assure you that I am with great Respect, Sir Your most obedient and most humble Servant

Nichs Cooke

